WIDENER, Circuit Judge,
concurring and dissenting:
I concur in the result reached in the preamble to the numbered parts of the opinion and in parts I, II, III, and IV thereof, as well as in the opinion of the court as to them. I concur in the result in parts V, VII, and IX of the opinion of the court.
As to part VIII, I concur in the result as to civil actions tried to a judge, but where part VIII invalidates Rule G as it applies to civil actions tried to a jury, I respectfully dissent. As to part VI of the opinion, I concur and dissent as I will explain below.
I
In this case, we are faced with a conflict between the First Amendment right of free speech and the important but more generally stated constitutional right of a fair trial, which is, in the factual setting before us, the preservation of the integrity of the judicial process. I think the court arrives at the correct rule when it reasons that a court may restrict the utterances of a participating attorney if there is reasonable *382likelihood that such utterances will impair the integrity of the trial with the qualification that the limitation on the utterances must be no greater than is necessary or essential to protect that governmental interest.
II
(Civil trials, Part VIII of the opinion of the court)
Upon reading the opinion of the court, it is at once' apparent that the key to the holding that the participating attorneys’ speech may in some wise be restricted is the distinguishing fact that the particular criminal case is tried to a jury. No other point is made I consider of distinguishing validity, and I suggest there is none. It is the chance, then, that the utterances of the attorneys may have an influence on the jury that we hold may be proscribed in order to protect the. integrity of the trial.
But civil jury trials, like criminal, also deserve to be protected. I do not think it correct to rule, as we do, that an attorney participating in a civil trial may disrupt that proceeding under the guise or excuse of free speech. If he does, I think he should be subject to the contempt power of the court.
While the opinion distinguishes the criminal from the civil jury trial for the reasons that civil litigation is often more protracted,, that the attorneys involved in such cases can often enlighten public debate, and that the record contains no empirical data that restrictions on attorneys’ speech are heeded to protect the fairness' of a civil trial, I suggest these reasons do not withstand critical analysis. That civil litigation is often more protracted than criminal prosecution does not mean there are not many long and drawn out criminal trials, and the fact that many civil trials are longer should not suffice as a reason to deny protection to all of them. If the attorneys involved in civil cases can enlighten public debate, it must be said that the same applies with greater emphasis in criminal eases. And if there is public need in either case for the attorneys to speak out, there is more need in the criminal case, where the state may impose its ultimate sanction of deprivation of life or liberty, than in the civil case, where the usual sanction is deprivation of property. I count for little or nothing the fact that the record contains no empirical data with respect to restrictions on attorneys’ speech in the context of civil trials. As we have held, the rule complained of is a legislative finding, making empirical data unnecessary. I suggest lack of empirical data is not a sufficient reason on which to base constitutional invalidity when a legislative finding is at hand. Also, civil juries are generally drawn from the same source as criminal juries; in Virginia, the source is precisely the same. See Va.Code §§ 8.01-345; 19.2-260. It follows that no empirical data is needed to show that if a criminal jury may be influenced a civil jury must similarly be, for they are the same men and women.
Because the court invalidates the rule with respect to all civil cases, whether tried to a judge or to a jury, for the same reason, because “it is over broad,” I can only assume the court by “over broad” means doing more than is required to protect the essential fairness of the proceeding. The court cannot mean over breadth as used on p. 371 of the opinion quoting from Nebraska Press Association, because the court describes the “clarity” of specific prohibitions as “avoiding problems of vagueness.” p. 368. Since precisely the same things have to be done to protect civil and criminal jury trials, I do not think this reason will suffice as a reason for invalidity.
Therefore, I think the analysis which must have been made with respect to civil cases' is that the value of the public interest in protecting the integrity of a criminal trial is greater than the value of the public interest in protecting the integrity of a civil trial, and that the court has adjudged that the right of the attorney to exercise free speech is greater than the value of protecting the integrity of a civil jury trial, even to the point of its disruption, while the same is not true in the similar criminal proceeding because of the greater public interest in protecting its integrity.
*383I cannot agree. I think that such rights of free speech which an attorney forfeits when he undertakes to submit himself to. the discipline of the court in the practice of law must also include making public statements about a case if there is a reasonable likelihood such statements will impair the fundamental integrity of the trial in which he is participating. I think this particularly includes civil trials to a jury.
With respect to that part of part VIII which invalidates Rule G, parts (1), (2), (3), and (4), I would point out that Rule G(l) is the same as or similar to Rules B(3) and B(5); Rule G(2) is the same as or similar to B(l); Rule G(3) is the same as or similar to Rule B(4); and Rule G(4) is the same as or similar to Rule B(6). I concur in the result as to the invalidation of the rule as to civil cases tried to a judge, not for the reason given by the court but because I do not think there is a reasonable likelihood that the exercise of free speech by an attorney in such cases would impair the integrity of the trial. There being no such reasonable likelihood, the restriction on free speech should be invalidated. To me it seems arguably inconsistent to invalidate a rule, specific in terms, for over breadth, when the same or a similar rule has been previously upheld in the opinion in which a finding has been made that the integrity of trials is a governmental interest worthy of protection. The protection afforded the trial is essentially the same under Rule G (civil) and Rule B (criminal). The difference is that the criminal jury trial needs protection, while the civil trial to a judge does not. The reason to invalidate the . regulation, therefore, should be, it seems to me, that there is no reasonable likelihood of impairing the integrity of the trial, not that the regulation does more than do so.
Ill
(Sentencing, Part VI of the opinion of the court)
Rule E prohibits statements that are “reasonably likely to affect the imposition of a sentence.”
The rule reads in terms that it does not come into effect until “after the completion of a trial or disposition without trial of a criminal matter and prior to the imposition of sentence.” Therefore, it would have no application until after a jury verdict in a trial by jury, or a finding of guilty following a plea of guilty or nolo contendere, or a finding of guilty in a trial to a judge, all of which are prior to the imposition of sentence. If the rule in terms is to be followed, and I see no reason to construe it other than literally, then I do not think part III of the opinion has any application in the case to make Rule G effective in criminal jury trials because, as the rule states, it does not apply until after a jury verdict or a finding of guilt by a judge.
Assuming its applicability, however, in some instances, as the opinion of the court does, then it seems to me that if the rule is invalid on account of vagueness, as the opinion holds, it should simply be set aside as was Rule D, although Rule D admittedly applies to criminal trials to a jury. If Rule D is so imprecise that it can be a trap for the unwary, then Rule E must be. I would simply invalidate Rule E in all cases on account of vagueness.
IV
I concur in the result in parts V, VII, and IX of the opinion subject to the same remarks with reference to over breadth I have made in my concurrence in the result in that part of the opinion (VIII) relating to civil trials to a judge.
I concur in those parts of the opinion holding Rules D, E, G(5), and H(5) invalid for vagueness.
I point out that the rules we set aside in parts V and VII for over breadth are the same we find valid in parts II and III, and the rule we set aside in part IX for over breadth is essentially the same as we have validated in parts II and III.
V
The question of deliberate interference with a trial by the utterances of an attor*384ney participating therein is not before us, and I express no opinion on that matter.